 Case 06-02229-lmj11         Doc 491 Filed 10/18/19 Entered 10/18/19 16:03:27                  Desc
                                Main Document    Page 1 of 2

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                DAVENPORT DIVISION


                                                        )   Case No. 06-02229-lmj11
IN THE MATTER OF                                        )
DIOCESE OF DAVENPORT,                                   )   Chapter 11
                                                        )
                       Debtor.                          )   Honorable Lee M. Jackwig
                                                        )
                                                        )   [DOCKET NO. 462]
                                                            Date entered on docket: October 18, 2019
      ORDER GRANTING SETTLEMENT TRUSTEE’S MOTION TO AUTHORIZE
       FINAL DISTRIBUTION AND TERMINATE THE SETTLEMENT TRUST

       Upon the Motion of Eric Schwarz, the Settlement Trustee (the “Settlement Trustee”) of

the Diocese of Davenport Qualified Settlement Trust, to Authorize Final Distribution and

Terminate the Settlement Trust (the “Motion”); and the Court having jurisdiction to consider the

Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and this matter

being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being proper in this

District pursuant to 28 U.S.C. §§ 1408 and 1409; and having heard and considered the objections

thereto as set forth in the Order dated August 1, 2019 [Docket No. 487]; and the Settlement

Trustee having filed an updated final report and accounting and summary regarding distributions

and reserves (the “Amended Reports”); and it appearing that the relief requested in the Motion is

in the best interests of the Debtor and other parties in interest; and after due deliberation and

good and sufficient cause appearing therefor; and it appearing to the Court that the said Motion

should be approved.

       IT IS HEREBY ORDERED:

       1.      The Motion is granted as set forth herein.

       2.      The Diocese of Davenport Qualified Settlement Trust is hereby terminated.
  Case 06-02229-lmj11           Doc 491 Filed 10/18/19 Entered 10/18/19 16:03:27                  Desc
                                   Main Document    Page 2 of 2

          3.       The Settlement Trustee’s final report and accounting set forth on Exhibit 1 of the

 Amended Reports is approved.

          4.       The Settlement Trustee is authorized to wind up the affairs of the Settlement Trust

 and to make the distributions and payment of remaining Settlement Trust expenses set forth on

 Exhibit 2 of the Amended Reports.

          5.       Except as provided for herein, the Settlement Trustee, its agents, including

 professionals, and employees, are hereby exculpated from liability and relieved, discharged and

 released from all further duties under the Plan and the Diocese of Davenport Settlement Trust

 Agreement.

          6.       The Court retains jurisdiction with respect to all matters arising from or related to

 the implementation of this Order.



                                               __________________________________
                                                /s/ Lee M. Jackwig
                                                THE HONORABLE LEE M. JACKWIG
                                                Chief U.S. Bankruptcy Judge for the                            lmj
                                                Southern District of Iowa




 DOCS_LA:321508.1 18478/004                      2

Parties Receiving this Order from the Clerk of Court:
Electronic Filers in this Chapter Case; P. Hopkins; R. Calkins; and Claimants Appearing on Docket Number 490
